DETAILED ACTION
This Action is in response to the communication filed on 6/25/2021.
Claims 1-19 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and the species antisense oligonucleotide which induces exon skipping SEQ ID NO: 26 in the reply filed on 6/25/2021 is acknowledged.  The traversal is on the ground(s) that Groups I-III form a single general inventive concept which permits examination of Groups I-III without an undue search burden since a search of Group I would identify prior art related to the examination of Groups I-III.  This is not found persuasive because the search required for Group I would not necessarily identify prior art related to the other Groups because Group I is drawn to a method of treating a disease in a subject using an Dynamin 2 inhibitor that is a nucleic acid molecule that interferes specifically with Dynamin 2 expression while Group III is drawn to a pharmaceutical composition comprising any Dynamin 2 inhibitor.  Furthermore, as indicated in the previous office action, the Groups have different classifications which is prima facie evidence that the Groups are distinct and different searches would be required.  Therefore, Applicant’s arguments are not persuasive.
Claims 7-12, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic 
Claims 1-6 and 13 read on the elected subject matter and are examined herein.
The requirement is still deemed proper and is therefore made FINAL.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 9 are directed to an invention not patentably distinct from claim 12 of commonly assigned U.S. Patent No. 10,947,540. 
The instant claims are drawn to a method for the treatment of an autosomal dominant centronuclear myopathy (AD-CNM) in a subject in need of said treatment, wherein the method comprises the step of administering into the subject in need a therapeutically efficient amount of an inhibitor of Dynamin 2, said inhibitor being a nucleic acid molecule interfering specifically with Dynamin 2 expression (claim 1), wherein the autosomal dominant centronuclear myopathy (AD-CNM) is a centronuclear myopathy due to DNM2 mutations (claim 2), wherein the Dynamin 2 inhibitor is a RNAi, an antisense nucleic acid, a siRNA, a shRNA or a ribozyme interfering specifically with Dynamin 2 expression (claim 3), wherein the inhibitor is administered in an amount sufficient to reduce the Dynamin 2 expression or the Dynamin 2 activity, expression or function in a level equal to or less than the normal level (claim 9).  Claim .
Accordingly, the instant claims both encompass treating AD-CNM in a subject in need thereof using a nucleic acid molecule that specifically interferes with Dynamin 2 expression, wherein the nucleic acid molecule is an siRNA.  Although the instant claims do not indicate that the siRNA is an AS-siRNA, the instant claims are broad and fully encompass using the AS-siRNA of the ‘540 claims.  Since a broad claim is anticipated by the narrower embodiments it encompasses, the instant claims are anticipated by claim 12 of the ‘540 patent.
Therefore, the rejection of the instant claims over claim 12 of the ‘540 patent is appropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the disclosure must provide written support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed and that applicant was in possession of the claimed genus.
The instant claims are drawn to a method of treatment that encompasses the use of any of a genus of Dynamin 2 inhibitors wherein the inhibitor can be any nucleic acid molecule that interferes specifically with Dynamin 2 expression (see claim 1).  The claims are rejected because 
The genus of nucleic acid molecules encompassed by the claims includes nucleic acid molecules that are structurally and functionally distinct such as RNAi, antisense nucleic acid, siRNA, shRNA, and ribozymes (see claim 3).  Furthermore, the claims only require that that the nucleic acid molecules interfere specifically with Dynamin 2 expression, but does set forth any specific Dynamin 2 gene sequence which is targeted.  As such the claims encompass inhibiting expression of any Dynamin 2 gene including wild-type and mutant Dynamin 2 genes (including mutant Dynamin 2 genes not yet identified).  It is also noted that claim 4 indicates that the inhibitor is an antisense nucleotide that induces exon-skipping within a Dynamin 2 pre-mRNA, which in its broadest embodiments includes antisense molecules which induce skipping of any Dynamin 2 exon.  As such, the claimed genus of nucleotide molecules that is enormous considering every possible nucleotide molecule encompassed by the claims, including nucleic acid molecules that are structurally and functionally distinct. 
As indicated above, to provide adequate description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  
Looking to the specification for description of inhibitors encompassed by the claims, it appears that the specification identifies 26 specific nucleotide sequences encompassed by the claims (SEQ ID NOS: 2-27), which appear to be small interfering molecules (SEQ ID NOS: 2-25) and antisense molecules which induce exon skipping (SEQ ID NOS: 26 and 27), all of which appear to be specific to one specific Dynamin 2 target sequence (SEQ ID NO: 1).  The application does not appear to provide any guidance with respect to inhibitors that target any 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  It is noted that conception is not achieved until reduction to practice has occurred regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
To satisfy the written description requirement an applicant must describe the invention is such a way as to convey to one skilled in the art that applicant had the invention in his possession Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc).  In cases such as the instant application where a genus is claimed, the specification must contain “either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350. However, in this case, the genus of inhibitors encompasses any nucleic acid molecule that interferes specifically with expression of any Dynamin 2 gene, whether described in the prior art or not. Accordingly, this genus reasonably encompasses inhibitors not described in any way in the specification.  See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”).
Therefore, the disclosure does not provide sufficient written description of the genus of nucleic acid molecules that interferes specifically with Dynamin 2 expression encompassed by the claims, and rejection under 35 USC 112(a) is appropriate.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
It is noted that with the specification does disclose the nucleic acid sequences SEQ ID NOS: 2-27 and limiting the claims to these specific sequences would obviate the rejection.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635